Citation Nr: 1131781	
Decision Date: 08/29/11    Archive Date: 09/07/11

DOCKET NO.  07-08 227	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for the residuals of right shoulder injury.

2.  Entitlement to service connection for the residuals of left shoulder injury.

3.  Entitlement to service connection for the residuals of right knee injury.

4.  Entitlement to service connection for the residuals of an injury to the left hand, to include scar.

5.  Entitlement to an initial compensable evaluation for degenerative changes of lumbar spine, to include at the levels of L4-5 and L5-S1.

6.  Entitlement to an initial compensable evaluation for hypertension.


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel


INTRODUCTION

The Veteran served on active duty from January 1985 to January 1988, and from January 2001 to July 2005.

This matter came to the Board of Veterans' Appeals (Board) from a December 2005 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  This matter was remanded in December 2009.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

VA regulations provide that when a claimant fails to report for a scheduled medical examination without good cause, the reopened claim for which there is a previous disallowance shall be denied without review of the evidence of record.  See 38 C.F.R. § 3.655 (2010).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant, death of an immediate family member, etc.  Id.

The United States Court of Appeals for Veterans Claims (Court) has held that the burden was upon VA to demonstrate that notice was sent to the claimant's last address of record and that the claimant lacked adequate reason or good cause for failing to report for a scheduled examination.  Hyson v. Brown, 5 Vet. App. 262, 265 (1993).  Although, in dicta, the Court stated that in the normal course of events it was the burden of the veteran to keep the VA apprised of his whereabouts, and that if he did not do so there was no burden on the VA to turn up heaven and earth to find him before finding abandonment of a previously adjudicated benefit.  Id.  The Court has also held that the "duty to assist is not always a one-way street."  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  The law also provides that a claimant for VA benefits has the responsibility to present and support the claim.  38 U.S.C.A. § 5107(a) (West 2002).

The Board notes that the address provided by the Veteran in his August 2005 formal claim for compensation, September 2006 notice of disagreement, and March 2007 substantive appeal was in Killeen, Texas.  In his substantive appeal, he requested a travel Board hearing at the Waco RO.

In July 2007, the Veteran was scheduled for VA examinations at the Central Texas (Temple) VA Medical Center (VAMC) pertaining to his lumbar spine and hypertension; however, he failed to appear.  There is no copy of any actual notice sent to the Veteran regarding the scheduling of the VA examination.  Nonetheless, there is no indication from the record that such a notice was not sent to the Veteran.  In the absence of clear evidence to the contrary, the law presumes the regularity of the administrative process.  Mindenhall v. Brown, 7 Vet. App. 271, 274 (1994) (citing Ashley v. Derwinski, 2 Vet. App. 62, 64-65 (1992)).

A January 2008 VA social work note reflects that calls had been made to the Veteran to provide education on the role of the combat veteran case manager to assess for any psychological needs through clinical reminders and to address any questions the Veteran may have regarding VA services and access to care.  It was noted that numerous messages were left for the Veteran and were not returned.

During the course of a private medical examination in June 2008, it was noted that the Veteran had been "lost to follow-up" for quite a while and that he was "returning yet again to Iraq."

A VA Form 21-4142, Authorization and Consent to Release Information to VA, completed by the Veteran in July 2008 contains a different mailing address and a different phone number.  Specifically, the mailing address is an APO address that had not been previously provided.  

In June 2009, RO correspondence was issued to the Veteran at the Killeen, Texas address regarding the scheduling of a July 2009 travel Board hearing; the Veteran failed to appear.  There is no indication that the notice was returned as undeliverable.

This matter was remanded by the Board in December 2009 to obtain further service treatment records, verify whether the Veteran had subsequent active service, and schedule the Veteran for VA examinations.  

In January 2010, the AMC issued correspondence to the Veteran at the Killeen, Texas address, there is no indication it was returned as undeliverable.

In March 2010, the AMC noted an address in Cypress, Texas for his daughter (DOB 02/88)who appears to have been awarded education benefits in February 2010.  In March 2010, the AMC issued correspondence to the Veteran at the Cypress, Texas address; there is no indication that it was returned as undeliverable.

In May 2010, the AMC issued correspondence to the Veteran at the Killeen, Texas address; the correspondence was returned as undeliverable.

Correspondence dated in June 2010 from the Defense Finance and Accounting Service reflects that there was no record on the pay system for Army Active Duty or Army Reserve/Guard files with regard to the Veteran.  A handwritten notation indicates that he separated in 2005.

An October 2010 VA Report of Contact reflects that the Veteran was called to confirm his location so he could be scheduled for a VA examination, and the phone number that had been provided was out of service.  The note indicates that his "home" phone number was called, which had last been provided on his March 2007 substantive appeal.  It does not appear that VA attempted to call him at any other phone number.  

In April 2011, VA conducted a Lexis Nexis search to find the address of the Veteran.  Based on his name and Social Security number, a "probable current address" in Ellenwood, Georgia was found.  

In April 2011, he was scheduled to attend VA examinations at the Atlanta VAMC; he failed to appear.  His Ellenwood, Georgia address is reflected in the contact information; however, the correspondence issued to the Veteran regarding the scheduling of the VA examinations is not of record.  See id.

Initially, the Board acknowledges the RO's and AMC's good faith efforts to contact the Veteran regarding his appeal and schedule him for VA examinations.  The Board has determined that in light of the Veteran providing an alternative address and alternative phone number in the July 2008 VA Form 21-4142, the AMC should attempt to contact him at this address and phone number, or any other address or phone number provided by the Veteran.  

This appeal was also remanded to obtain any additional service treatment records, to include his 2005 separation examination.  In a July 5, 2001 Memorandum, the AMC stated that all procedures to obtain records had been followed and that no further service treatment records were available for review.  However, a July 6, 2011 Deferred Rating Decision reflects that a review of the Department of Defense records in CAPRI reflects that the Veteran's 2005 separation examination was completed on May 26, 2005, but could not be printed from the system by the author.  It was requested that the report from Darnall Community Hospital be printed or that the facility be contacted for a copy of the report.  A July 8, 2011 VA Report of Contact reflects that the Darnall Community Hospital was contacted for a copy of the separation examination, but was informed that any records from 2005 would have been forwarded to the National Personnel Records Center (NPRC) in St. Louis, Missouri.  The Board acknowledges that a prior March 2010 request to the Records Management Center in St. Louis was negative.  In April 2010, the Records Management Center stated that the documents were not in their jurisdiction.  It is clear to the Board that the Veteran's May 2005 separation examination was completed at Darnell Community Hospital, but it is not clear that RO has exhausted all attempts to associate the report with the claims folder.  38 C.F.R. § 3.159 (c)(2).  Further attempts should be made to print the May 26, 2005 examination report or contact the appropriate repository to obtain a copy of the separation examination.  All efforts should be documented.

Accordingly, the case is REMANDED for the following actions:

1.  The RO/AMC should contact the appropriate service department or appropriate repository of records to obtain the Veteran's May 26, 2005 separation examination.  All efforts to obtain the examination report should be documented.  

2.  The RO/AMC should attempt to contact the Veteran at the address and phone number listed on the July 2008 VA Form 21-4142 to inquire whether he desires a travel Board hearing; to obtain the names and addresses of all medical providers; and, to inquire as to whether he will attend scheduled VA examinations.  All efforts to contact the Veteran should be documented.  

3.  In the event, the RO/AMC is able to contact the Veteran, the development instructions contained in the December 2009 Remand are herein incorporated by reference and should be followed.  

4.  Ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND and the December 2009 REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.

5.  The RO/AMC should then readjudicate the Veteran's claims of service connection for right and left shoulder disabilities, residuals of a right knee injury, and residuals of an injury to the left hand (to include any scars), as well as his claims for initial compensable evaluations for service-connected degenerative changes of the lumbar spine and hypertension.  Should the benefits sought on appeal remain denied, the Veteran should be provided with a supplemental statement of the case, which must contain notice of all relevant action taken on the claims for benefits since the issuance of the most recent supplemental statement of the case in April 2011.  An appropriate period of time should be allowed for response. 

No action is required of the Veteran until he is notified by the RO; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claim(s).  38 C.F.R. § 3.655.  The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


